DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2019 and 02/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0103072 A1-Fukutake et al., and further in view of US 7,754,478 B2- Suzuki et al.
Claim 1: “A cell treatment apparatus comprising: a cell treatment chamber in which cells in a cell culture vessel are treated”:  Fukutake et al. disclose the present invention related to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Also, Fukutake et al. disclose sample 112 may be housed in a culture vessel (Para. [0125], lines 4-5).
“an observation unit that can observe cells in the cell culture vessel;”:  Fukutake et al. disclose a cell observation apparatus (Para. [0010], line 4).
“a laser irradiation unit irradiate the cells with lasers;” Fukutake et al. disclose Raman-scattered light radiated from the observation target irradiated by irradiation light (Para. [0009], lines 6-7).
“a first moving unit that can move the observation unit”:  Fukutake et al. disclose a first detection system 140 is used together with the first scanning system 170 that displaces the stage 110. The first scanning system 170 includes a stage drive section that moves the stage 110 horizontally; by irradiating the stage on which the sample 112 is mounted with the irradiation light while the stage is moved horizontally by the stage drive section, the first detection system 140 can detect the emission light that is emitted from an observation target region that has a predetermined width extracted as a portion of the sample (Para. [0040], lines 1-9).
“and a second moving unit that can move the laser irradiation unit,”:  Fukutake et al. disclose a second detection system 150 is used together with the second scanning system 180 that displaces the optical path of the irradiation light irradiating the sample 112 (Para. [0041], lines 1-3).

Regarding claim 1, Fukutake et al. teaches an invention relating to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Further, Fukutake et al. teaches automation processing for a large number of samples (Para. [0137], lines 4-5).  However, Fukutake et al. does not explicitly teach wherein the cell treatment chamber comprises a plurality of regions in which the cells can be treated.
For claim 1, Suzuki et al. teaches an invention relating to a device for cell culture and automation of cell culture operations (Col. 1, lines 5-6) and Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of wherein the cell treatment chamber comprises a plurality of regions in which the cells can be treated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include wherein the cell treatment chamber comprises a plurality of regions in which the cells can be treated as taught by Suzuki et al., because Suzuki et al. teaches tubes are drawn from the respective tanks 67, 68, 69, 70 and 71 are connected to the supply tube 21 (Col. 4, lines 49-51) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11).

Regarding claim 1, Fukutake et al. teaches an invention relating to a cell observation method, a cell observation apparatus, and a cell observation program (Para. [0005], lines 1-3).  Further, Fukutake et al. teaches automation processing for a large number of samples (Para. [0137], lines 4-5) and Fukutake et al. teaches an observation unit and an irradiation unit discussed above.  However, Fukutake et al. does not teach each region comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit, in the first cell culture vessel placement unit, the cells in the cell culture vessel are observed by the observation unit, in the second cell culture vessel placement unit, the cells in the cell culture vessel are irradiated with lasers by the laser irradiation unit.  
For claim 1, Suzuki et al. teaches an invention relating to a device for cell culture and automation of cell culture operations (Col. 1, lines 5-6) and Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of each region comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit, in the first cell culture vessel placement unit, the cells in the cell culture vessel are observed by the observation unit, in the second cell culture vessel placement unit, the cells in the cell culture vessel are irradiated with lasers by the laser irradiation unit.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include each region comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit, in the first cell culture vessel placement unit, the cells in the cell culture vessel are observed by the observation unit, in the second cell culture vessel placement unit, the cells in the cell culture vessel are irradiated with lasers by the laser irradiation unit as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include a first cell culture vessel placement unit and a second cell culture vessel placement unit.

Regarding claim 1, Fukutake et al. teaches an observation unit moved by a first moving unit and a first moving unit discussed above.  However, Fukutake et al. does not teach the cells in the cell culture vessel in the first cell culture vessel placement unit of each region.
For claim 1, Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of the cells in the cell culture vessel in the first cell culture vessel placement unit of each region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include the cells in the cell culture vessel in the first cell culture vessel placement unit of each region as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include the cell culture vessel in the first cell culture vessel placement unit of each region.

Regarding claim 1, Fukutake et al. teaches a laser irradiation unit and a second moving unit discussed above.  However, Fukutake et al. does not teach the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers.
For claim 1, Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include the cells in the cell culture vessel in the second cell culture vessel placement unit if each region with lasers.

Claim 2: “wherein 25the laser irradiation unit comprises an irradiation position moving unit that can move a laser irradiation position.”:  Fukutake et al. disclose a second detection system 150 is used together with the second scanning system 180 that displaces the optical path of the irradiation light irradiating the sample 112 (Para. [0041], lines 1-3).

Claim 3: “wherein the irradiation position moving unit is a Galvano scanner.”:  Fukutake et al. disclose the detection system 150 includes a galvanic scanner 182 (Para. [0041], line 4).

Claim 4: “wherein the first moving unit and the second moving unit can independently move the observation unit and the laser irradiation unit, respectively.”:  Fukutake et al. disclose a first detection system 140 is used together with the first scanning system 170 that displaces the stage 110. The first scanning system 170 includes a stage drive section that moves the stage 110 horizontally; by irradiating the stage on which the sample 112 is mounted with the irradiation light while the stage is moved horizontally by the stage drive section, the first detection system 140 can detect the emission light that is emitted from an observation target region that has a predetermined width extracted as a portion of the sample (Para. [0040], lines 1-9).  Additionally, Fukutake et al. disclose a second detection system 150 is used together with the second scanning system 180 that displaces the optical path of the irradiation light irradiating the sample 112 (Para. [0041], lines 1-3).

Regarding claim 5, Fukutake et al. teaches the invention discussed above in claim 1.  However, Fukutake et al. does not teach a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus.
For claim 5, Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention and include a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit are fixed in the apparatus.

Regarding claim 6, Fukutake et al. teaches the invention discussed above in claim 1.  However, Fukutake et al. does not teach the regions are separated by walls.  
For claim 6, Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), further, Suzuki et al. teaches plurality of regions (the respective tanks 67-71) are separated by wall via Fig. 2, which reads on the instant claim limitation of the regions are separated by walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a plurality of regions separated by walls as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), separated by walls (illustrated in Fig. 2), and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention and include a plurality of regions which are separated by walls.

Regarding claim 7, Fukutake et al. teaches the invention discussed above in claim 1.  Further, Fukutake et al. teaches a cell treatment chamber comprising a cell culture vessel and a stage drive section.  However, Fukutake et al. does not explicitly teach the cell treatment chamber comprises a vessel transfer unit that can transfer the cell culture vessel.
For claim 7, Suzuki et al. teaches a vessel transfer unit (driving means 8, Col. 3, line 57) moves the incubator 1 (Col. 3, line 57), which reads on the instant claim limitation of the cell treatment chamber comprises a vessel transfer unit that can transfer the cell culture vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a cell treatment chamber comprises a vessel transfer unit that can transfer the cell culture vessel as taught by Suzuki et al., because Suzuki et al. teaches the driving means rotationally moves the incubator so as to allow the incubator to be shuffled for uniform seeding of the cells to be cultured (Col. 56, lines 35-37).

Regarding claim 8, Fukutake et al. teaches the invention discussed above in claim 1.  Further, Fukutake et al. teaches a cell culture vessel, also discussed above.  However, Fukutake et al. does not explicitly teach a supply unit that supplies the cell culture vessel.
For claim Fukutake et al. teaches a device for cell culture (Col. 2, line 6) and a medicine supply means for the incubator (Col. 2, lines 11-12), which reads on the instant claim limitation of a supply unit that supplies the cell culture vessel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a supply unit (a medicine supply means, Col. 2, lines 11-12) which supplies the cell culture device and incubator as taught by Suzuki et al., because Suzuki et al. teaches a medicine supply means for supplying a fresh medicine to the incubator means in the heat insulation box means (Col. 2, lines 11-13) and Suzuki et al. teaches the medicine supply means and they supply, culture and recover the cells (Col. 2, lines 51-52).

Regarding claim 9, Fukutake et al. teaches the invention discussed above in claim 1.  Further, Fukutake et al. teaches a cell culture vessel, observation and treatment of the cell culture vessel also discussed above.  However, Fukutake et al. does not explicitly teach a reclaim unit that reclaims the cell culture vessel after being observed and treated.  
For claim 9, Suzuki et al. teaches the cell culture device comprises a control means for recovery of the wastewater and cells and performs these steps for cell culture (Col. 50, lines 28-29), which reads on the instant claim limitation of a reclaim unit that reclaims the cell culture vessel after being observed and treated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a reclaim unit that reclaims the cell culture vessel after being observed and treated as taught by Suzuki et al., because Suzuki et al. teaches the control means memorizes the timing and content of supply of cells, rotational movement of the incubator, supply of medicine and supply and recovery of the wastewater and cells and performs these steps for cell culture (Col. 50, lines 25-28) and the control means has an interface which exchanges culture information with other control means in the case of operating the device for cell culture a plurality of times (Col. 50, lines 30-33).

Regarding claim 10, Fukutake et al. teaches the invention discussed above in claim 1.  Further, Fukutake et al. does not explicitly teach an identification unit and a first cell culture vessel placement unit and a second cell culture vessel placement unit.
For claim 10, Suzuki et al. teaches a control means (Col. 3, line 30), which reads on the instant claim limitation of a an identification unit and Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a first cell culture vessel placement unit and a second cell culture vessel placement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include an identification unit and a first cell culture vessel placement unit and a second cell culture vessel placement unit as taught by Suzuki et al., because Suzuki et al. teaches the control means has an interface which exchanges culture information with other control means in the case of operating the device for cell culture a plurality of times (Col. 50, lines 30-33) and Suzuki et al. teaches Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention to include a first cell culture vessel placement unit and a second cell culture vessel placement unit of the plurality of regions.

Regarding claim 10, Fukutake et al. teaches the invention discussed above in claim 1.  Further, Fukutake et al. teaches a control section 162 connected to the laser apparatus 120 (Para. [0066], lines 1-2, and Para. [0067], lines 2-3).  However, Fukutake et al. does not teach a first cell culture vessel placement unit and a second cell culture vessel placement unit.
For claim 10, Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) in cell treatment chamber (culture device 127, Col. 8, line 19), which reads on the instant claim limitation of a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Fukutake et al. to include a plurality of regions which comprises first cell culture vessel placement unit and a second cell culture vessel placement unit as taught by Suzuki et al., because Suzuki et al. teaches a plurality of regions in which cells can be treated (respective tanks 67-71, Col. 8, lines 18-19) and Suzuki et al. teaches there are various modifications included (Col. 33, lines 10-11), thus allowing for a person skilled in the art to modify the invention and include a plurality of regions which comprises a first cell culture vessel placement unit and a second cell culture vessel placement unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799